Cite as: 585 U. S. ____ (2018)            1

                     ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
             UMESH KAUSHAL v. INDIANA
  ON PETITION FOR WRIT OF CERTIORARI TO THE COURT OF 

         APPEALS OF INDIANA, FOURTH DISTRICT

              No. 17–1356. Decided June 28, 2018

   The petition for a writ of certiorari is granted. The
judgment is vacated, and the case is remanded to the
Court of Appeals of Indiana, Fourth District, for further
consideration in light of Jae Lee v. United States, 582 U. S.
___ (2017).
   JUSTICE ALITO, with whom JUSTICE THOMAS joins,
dissenting.
   The Court grants, vacates, and remands this case in
light of Jae Lee v. United States, 582 U. S. ___ (2017). But
Lee was handed down on June 23, 2017—almost a month
before the Indiana Court of Appeals issued its decision in
this case. Moreover, petitioner admits that he cited and
advanced arguments based on Lee in both his petition for
rehearing before the Indiana Court of Appeals and his
petition for transfer to the Indiana Supreme Court. Reply
Brief 3. I would accordingly deny the petition for the
reasons stated in Justice Scalia’s dissenting opinion in
Webster v. Cooper, 558 U. S. 1039, 1040 (2009).